Judgment, Supreme Court, Bronx County (Denis J. Boyle, J.), rendered June 3, 2003, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
The court properly denied defendant’s application pursuant to Batson v Kentucky (476 US 79 [1986]). The record supports the court’s detailed and thorough findings, in which it concluded, as to each of the four peremptory challenges at issue, that defendant did not meet his burden of establishing that the nondiscriminatory reasons offered by the People were pretextual. These findings are entitled to great deference (see People v Hernandez, 75 NY2d 350 [1990], affd 500 US 352 [1991]), particularly to the extent that they implicate the trial court’s unique opportunity to observe demeanor. We do not find any disparate treatment by the prosecutor of similarly situated panelists. Concur—Buckley, EJ., Tom, Mazzarelli, Ellerin and Gonzalez, JJ.